275 S.C. 251 (1980)
269 S.E.2d 345
In the Matter of Joseph Shirley MAJOR, III, Respondent.
21284
Supreme Court of South Carolina.
August 12, 1980.
No counsel of record.
August 12, 1980.
Per Curiam:
This matter is before the Court upon receipt of certified copy of findings of fact and conclusions of law and order of public censure received by respondent in the State of North Carolina. Respondent was found to be in violation of Disciplinary Rule 1-102 (A) (4) and Disciplinary Rule 9-102 (B) (4), and to have engaged in professional conduct which adversely reflects on his fitness to practice law in violation of Disciplinary Rule 1-102 (A) (6) of the Code of Professional Responsibility.
Section 29 of the Rule on Disciplinary Procedure provides that, upon notice from this Court of receipt of certified copy *252 of disciplinary action in another jurisdiction, respondent shall file with this Court a statement that the imposition of identical discipline in this state would be unwarranted and the reasons therefor. Notice was given in accordance with the Rule; however, no statement has been received from respondent in this matter.
The imposition of a public reprimand is warranted by the findings of the Disciplinary Hearing Commission of the North Carolina State Bar and since respondent, after notice, has failed to show cause why the identical discipline would be unwarranted, pursuant to Section 29, paragraph D, respondent, Joseph Shirley Major, III, is hereby publicly reprimanded for violation of Disciplinary Rules 1-102 (A) (4), 9-102 (B) (4) and 1-102 (A) (6) of the Code of Professional Responsibility.
HARWELL, J., not participating.